PER CURIAM.
Derrick R. Lanier appeals the summary denial of his motion for additional jail credit filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Lanier alleges that the court records show on their face that he is entitled to an additional 405 days of jail credit. Specifically, he alleges that he was in county jail between September 1, 1989, and April 2, 1990, and again between February 15, 1992, and August 22, 1992. According to our calculations, this would entitle him to a total of 404 days of credit.
The trial court denied the claim on its merits stating that Lanier had already been awarded credit for this time. The trial court attached a prior order that it asserted had awarded this credit. This prior order did not, however, award Lanier the entire 404 days but instead awarded him only 376 days. It is impossible to determine how the trial court arrived at that figure as nothing in either order suggests that Lanier has inaccurately represented the dates of his incarceration in county jail. Because the attachments to the trial court’s order do not conclusively demonstrate that Lanier has already received the relief he seeks or otherwise refute Lanier’s claim, we reverse and remand for further proceedings.
Reversed and remanded.
PATTERSON, C.J., and CAMPBELL and DAVIS, JJ., Concur.